
	
		II
		111th CONGRESS
		1st Session
		S. 2673
		IN THE SENATE OF THE UNITED STATES
		
			November 2, 2009
			Mr. Burr introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on certain window shade
		  material in rolls.
	
	
		1.Certain window shade material
			 in rolls
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Window shade material in rolls measuring between 300 and 500
						square feet composed of wood slats between 6 mm and 8 mm wide or 22 mm and 25
						mm wide and 1 mm and 2 mm thick, and/or bamboo reeds between 1 mm and 2.5 mm
						wide, and/or marupa wood rods between 1.5 mm and 3 mm in diameter, and/or paper
						rope, woven with polyester yarn into a repeating pattern which may also include
						jute, yarn, and/or paper materials (provided for in subheading
						4601.94.20)FreeNo changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
